Exhibit 99.1 Laboratory Corporation of America® Holdings 358 South Main Street Burlington, NC 27215 Telephone:(336) 584-5171 www.labcorp.com FOR IMMEDIATE RELEASE Contact:Stephen Anderson - 336-436-5274 Investor@labcorp.com LABORATORY CORPORATION OF AMERICA® HOLDINGS ANNOUNCES THIRD QUARTER 2011 RESULTS Strong Revenue Growth Drives EPS of $1.31 and Adjusted EPS Excluding Amortization of $1.61 Burlington, NC, October 20, 2011 — Laboratory Corporation of America® Holdings (LabCorp®) (NYSE: LH) today announced results for the quarter ended September 30, 2011. Third Quarter Results Net earnings were $134.3 million and earnings per diluted share (EPS) were $1.31 in the third quarter of 2011.Non-GAAP earnings per diluted share, excluding amortization, restructuring and other special charges recorded in the third quarter of 2011 and 2010 (Adjusted EPS Excluding Amortization) were $1.61 and $1.58, respectively. Operating income for the third quarter was $239.4 million.Non-GAAP Operating income excluding restructuring and other special charges recorded in the third quarter of 2011 and 2010 (Adjusted Operating Income) was $263.5 million and $250.1 million, respectively. Revenues for the quarter were $1,404.5 million, an increase of10.0% over the third quarter of 2010. Testing volume, measured by requisitions, increased 2.1% and revenue per requisition increased7.8%. Operating cash flow for the quarter was $176.8 million.Operating cash flow was reduced by $49.5 million as a result of the previously announced Hunter Labs settlement.The balance of cash at the end of the quarter was $85.8 million, and there were no borrowings outstanding under the Company’s $500.0 million revolving credit facility.During the quarter, the Company repurchased approximately $152.0 million of stock, representing approximately 1.8 million shares.As of -more- September 30, 2011, approximately $256.5 million of repurchase authorization remained under the Company’s approved share repurchase plan. The Company recorded restructuring and other special charges of $24.1 million during the third quarter of 2011.These charges include $7.9 million in net severance and other personnel costs along with $16.2 million in net facility-related costs primarily associated with the ongoing integration of Genzyme Genetics, Westcliff and Clearstone. Year-To-Date Results Net earnings were $384.3 million and earnings per diluted share were $3.76 in the first nine months of 2011.Adjusted EPS Excluding Amortization in the first nine months of 2011 and 2010 were $4.80 and $4.54, respectively. Operating income was $700.9 million in the first nine months of 2011.Adjusted Operating Income was $806.8 million, compared to $764.1 million in the first nine months of 2010. Revenues were $4,176.2 million, an increase of 12.6% compared to the same period in 2010. Compared to the first nine months of 2010, testing volume, measured by accessions, increased 4.3%, and revenue per accession increased 8.0%. Operating cash flow for the first nine months of 2011 was $577.0 million, and was reduced by $49.5 million as a result of the previously announced Hunter Labs settlement. “We are very pleased with our third quarter and year-to-date results,” said David P. King, Chairman and Chief Executive Officer. “We delivered another quarter of solid revenue and volume growth, made significant progress on our acquisition integration activities and achieved strong earnings.” Outlook for 2011 The Company is updating its 2011 guidance, expecting revenue growth of approximately 10.5% - 11.0% and Adjusted EPS Excluding Amortization of $6.28 to $6.33.The Company is also reaffirming its 2011 operating cash flow guidance of approximately $900 million, excluding the Hunter Labs settlement, and expects 2011 capital expenditures of approximately $150 million. 2 As previously mentioned, the Company has modified its Adjusted EPS to exclude intangible amortization associated with acquisitions (Adjusted EPS Excluding Amortization).As the Company continues to grow its business through acquisitions, it will use Adjusted EPS Excluding Amortization as a measure of operational performance, growth and shareholder returns.The Company believes adjusting EPS for amortization will provide investors with better insight into the operating performance of the business. The chart below reconciles the impact of excluding amortization from the Company’s guidance and 2010 results. Adjusted EPS - previous calculation $5.78 - $5.83 Addback of amortization1 Adjusted EPS Excluding Amortization - new calculation $6.28 - $6.33 (1)Tax-effected intangible amortization, substantially all related to acquisitions of businesses and technology As previously announced, this Adjusted EPS Excluding Amortization is the measure the Company requests First Call to use in compiling 2011 consensus EPS estimates.As such, to ensure comparability, the Company continues to request research analysts to also provide estimates on this basis.The Company will provide reconciliation tables in future earnings releases so that investors can clearly see these adjustments. Use of Adjusted Measures The Company has provided in this press release “adjusted” financial information that has not been prepared in accordance with GAAP, including Adjusted EPS, Adjusted EPS Excluding Amortization and Adjusted Operating Income. The Company believes these adjusted measures are useful to investors as a supplement to, but not as a substitute for, GAAP measures, in evaluating the Company’s operational performance.The Company further believes that the use of these non-GAAP financial measures provides an additional tool for investors to use in evaluating operating results and trends, and in comparing the Company’s financial results with other companies. Reconciliations of these non-GAAP measures to the most comparable GAAP measures are included in the tables accompanying this press release. 3 The Company today is filing an 8-K that will include additional information on its business and operations.This information will also be available on the Company's Web site. Analysts and investors are directed to this 8-K and the Web site to review this supplemental information. A conference call discussing LabCorp's quarterly results will be held today at 9:00 a.m. Eastern Time and is available by dialing 800-295-4740 (617-614-3925 for international callers).The access code is 15216373.A telephone replay of the call will be available through October 27, 2011 and can be heard by dialing 888-286-8010 (617-801-6888 for international callers). The access code for the replay is 77745753.A live online broadcast of LabCorp’s quarterly conference call on October 20, 2011 will be available at http://www.labcorp.com/ or at http://www.streetevents.com/ beginning at 9:00 a.m. Eastern Time. This webcast will be archived and accessible continuing through November 20, 2011. About LabCorp® Laboratory Corporation of America® Holdings, an S&P 500 company, is a pioneer in commercializing new diagnostic technologies and the first in its industry to embrace genomic testing. With annual revenues of $5.0 billion in 2010, over 31,000 employees worldwide, and more than 220,000 clients, LabCorp offers a broad test menu ranging from routine blood analyses to reproductive genetics to DNA sequencing. LabCorp furthers its scientific expertise and innovative clinical testing technology with its Centers of Excellence: The Center for Molecular Biology and Pathology, National Genetics Institute, ViroMed Laboratories, Inc.,
